Citation Nr: 0204548	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  01-08 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound in the right ring and middle 
fingers with ankylosis. 

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound of the right hand with damage to 
Muscle Group VIII. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2000 and February 2001 rating 
decisions of the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO).  

In the February 2000 rating decision, a rating in excess of 
20 percent was denied for residuals of a gunshot wound to the 
right ring and middle fingers, with ankylosis and damage to 
Muscle Group VIII.  The RO hearing officer in an August 2000 
decision granted a separate 10 percent rating for the damage 
to Muscle Group VIII under Diagnostic Code 5308, effective 
May 26, 1999, the date of claim, and denied a rating in 
excess of 20 percent for the ankylosis in the right ring and 
middle fingers.  In a February 2001 rating decision, service 
connection for PTSD was denied.  In light of the above, the 
issues are as stated on the title page.

In July 2000, the veteran presented oral testimony before a 
Hearing Officer at the RO on the issue of an increased rating 
for residuals of a gunshot wound of the right hand; a 
transcript of that hearing has been associated with the 
claims file.

In March 2002, the veteran testified at a personal hearing 
before the undersigned Board Member on the issues of 
increased ratings for residuals of a gunshot wound of the 
right hand; a transcript of the hearing has been associated 
with the claims file.

On his August 2000 VA peripheral nerves examination the final 
impression included bilateral carpal tunnel syndrome.  It is 
unclear from comments made during his hearing before the 
undersigned whether or not he is claiming service connection 
for this disability.  March 2002 Transcript, page 3.  If he 
wishes to claim service connection for carpal tunnel 
syndrome, he should so inform the RO.  

Transcripts of the July 2000 RO Hearing Officer hearing and 
the March 2002 Travel Board hearing reflect that the veteran 
has raised the issue of service connection for degenerative 
joint disease in the right hand.  March 2002 Transcript, page 
3; July 2000 Transcript, page 3.  This issue is referred to 
the RO for initial consideration.


REMAND

At the March 2002 hearing, the veteran claimed that he broke 
his right little finger when he was shot in service because 
he fell on the right hand; therefore, he has raised the issue 
of service connection for residuals of an injury to the right 
little finger.  March 2002 Transcript, page 5.  Service 
medical records show a negative entrance examination and x-
ray findings of an old fracture deformity of the right 5th 
metacarpal and small finger in January 1969.  Because 
disability of the fingers is rated on multiple involvements, 
the Board believes that in this particular case the issue of 
service connection for residuals of fracture of the right 
little finger is inextricably intertwined with the increased 
rating claims on appeal.  Therefore, this claim must be 
remanded for the RO to adjudicate the pending service 
connection issue before a final determination may be made on 
the increased rating issue.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  

Prior to the March 2002 hearing, the veteran had requested a 
hearing before an RO Decision Review Officer on the issue of 
service connection for PTSD.  At the March 2002 hearing, the 
undersigned Board Member noted that an RO Decision Review 
Officer would review this claim before any final Board 
determination.  March 2002 Transcript, page 1.  Therefore, 
this claim must be remanded for action at the RO.  Chairman's 
Memorandum No. 01-02-01, Section 9.c(6) (Jan. 29, 2002) 
provides that development in a case will be undertaken by the 
Board or by the RO but not by both.  Because some development 
in this case requires action by the RO (initial adjudication 
of service connection for residuals of fracture of the right 
little finger and hearing and review by the Decision Review 
Officer), all development should be done by the RO.

The veteran is receiving Social Security disability benefits.  
Accordingly, records from the Social Security Administration 
should be obtained.

Additionally, the veteran underwent a PTSD screening at the 
VA Medical Center in New Orleans, Louisiana, on June 16, 
2000, and was given a letter indicating that based on 
preliminary data, he met the criteria for PTSD.  The actual 
documents pertaining to that screening have not been 
associated with the claims file.  Furthermore, the veteran 
underwent an electromyography (EMG) at that same facility on 
August 2, 2002.  Likewise, the actual results of that testing 
have not been associated with the claims file.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the complete 
records pertaining to the PTSD screening 
on June 16, 2000, to include a copy of a 
letter written by a VA mental health 
worker and given to the veteran, and the 
report of the EMG on August 2, 2000, both 
of which were done at the VA Medical 
Center in New Orleans, Louisiana.  The RO 
should also obtain up-to-date relevant 
treatment records from that facility.  The 
RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under the Veterans 
Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) and 66 Fed. Reg. 
45620-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

2.  The RO should obtain any medical 
records and the decision(s) associated 
with the Social Security disability 
benefits claim filed by the veteran.  The 
RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under the VCAA.

3.  The RO should schedule the veteran for 
a personal hearing before an RO Decision 
Review Officer on the issue of service 
connection for PTSD.  The veteran should 
be advised as early as possible of the 
date and time of the scheduled hearing and 
further advised that he is free to present 
witnesses and/or to submit any additional 
relevant evidence at the time of his 
hearing.  All procedural steps taken to 
schedule such hearing and to notify the 
veteran should be documented in the claims 
file.

4.  The RO should adjudicate the issue of 
service connection for residuals of an 
injury/fracture to the right little 
finger.  If service connection is not 
granted for a disability of the right 
little finger, notice must be given of the 
need to file a notice of disagreement if 
the veteran wishes to appeal.  In the 
event that service connection for a little 
finger disability is granted, the multiple 
finger disability should be re-rated by 
the RO.

In conjunction with adjudication of this 
issue, the RO should complete any 
development deemed necessary, including 
scheduling an appropriate examination or 
referral for medical opinion, if necessary 
to fulfill VA's obligation to assist the 
veteran in the development of his claim.

5.  The RO should review the claims file.  
If the evidence obtained pursuant to this 
remand suggests that further development 
is warranted in order to appropriately 
evaluate the veteran's claims, such 
development should be accomplished.  
Thereafter, the RO should readjudicate the 
claims on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and the representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


